 470DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL bargain collectively,upon request,with Teamsters Food ProcessingEmployees Local No. 943, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,as the exclusiverepresentative of employees in the bargaining unit described herein with respecttowages,rates of pay,hours of employment,or other terms or conditionsof employment,and, if an understanding is reached,we will embody suchunderstanding in a signed agreement.The bargaining unit is:All over-the-road long-haul truckdrivers employed by the Employer inits transportation department at its Ontario,Oregon, operation,excluding allother employees,and professional employees,watchmen,guards, and super-visors as defined in the Act.ORB-Inn Foons, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date hereofand must not be altered,defaced,or covered by any other material.-Employees may communicate directly with the Board'sRegional Office; 327Logan Building,Seattle,Washington,Telephone No. Mutual 2-3300,Extension 553,if they have any question concerning this notice or compliance with its provisions.Turex, a Component of the Film Division of ConsolidatedThermoplastics CompanyandUnited Steelworkers of Amer-ica, AFL-CIO,Petitioner.Case No. 1-RC-7674.March 24,1964DECISION AND CERTIFICATION OFREPRESENTATIVESPursuantto a stipulation for certification upon consent election,an electionby secret ballot was conducted oil December 23, 1963,under the direction and supervision of the Regional Director for theFirst Region among the employees in the unit,described below.Atthe conclusion of the election, the parties were furnished u tally ofballots which showed that, of approximately 72 eligiblevoters, 66castballots, of which 38 were for, and 28 against, the Petitioner.The Employer filed timely objections to conduct affecting the resultsof the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and thereafter issued and servedupon the parties his report on objections, which is attached hereto,in which he recommended that the objections be overruled and thePetitioner certified.Thereafter, the Employer filed timely excep-tions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].146 NLRB No. 55. TUREX471Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of.the Act and- it will effectuate the- purposes of the Act to assertjurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer withinthe meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the followingemployeesof the Employer constitute u unit appropriate for thepurposes ofcollective bargaining within themeaningof Section'9(b) of the Act:All production and maintenance employees of the Employer's TurexPlant; located in Nasonville, Rhode Island, excludingprofessionaland office clerical employees and all supervisors as defined in the Act,as amended.5.The Board has considered the Employer's objections,the Re-gional Director's report, and the exceptions, and hereby adopts theRegionalDirector's findings and recommendations.'As the tally of ballots shows that the Petitioner received a majorityof the valid votes cast, we shall certify it as thebargaining representa-tive of the employees in the appropriate unit.[The Board certified United Steelworkers of America, AFL-CIO,as the duly designated collective-bargaining representative of theemployees of the Employer in the unit set forth above.]1In its exceptions,the Employer does not point to any specific conduct by either Perryor Capobianco which would warrant sustaining its objections.We therefore reject theEmployer's contention that the investigation was incomplete and the suggestion that ahearing should be held.In adopting the Regional Director's recommendations,we find itunnecessary to rely uponTampa Crown Distributors,Inc.,118 NLRB 1420, 1421.Weagree that the presence of two so-called "unauthorized outsiders"in the plant on the elec-tion day, in the circumstances found,did not interfere with the employees'exercise of freechoicein the election.-REPORT ON OBJECTIONSPursuant to a stipulation for certification upon consent election executed onDecember 13,1963,and approved on December 16, 1963, an election was con-ducted by Regional Director Bernard L.Alpert on December 23, 1963, amongcertain employees of the Employer.The tally of ballots cast at said election wasas follows:Approximate number of eligible voters-------------------------- 72Void ballots-------------------------------------------------0Votes cast for Petitioner--------------------------------------38Votes cast against participating labor organization------------------28Valid votescounted-------------------------------------------66Challengedballots-------------------------------------------0Valid votes counted plus challenged ballots------------------------66On December 30, 1963,the Employer filed timely objections to conduct affect-ing election,serving a copy thereof on the Petitioner.The objections,having'been marked "Attachment A," are attached hereto and made a part hereof. Insubstance,the objections allege that two former employees,Richard E. Perry 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Nicholas Capobianco,as "unauthorized"outsiders,carried on electioneering"in favor of the Union in close proximity to the polling place."Pursuant to Section 102.69 of the Rules and Regulations of the Board, Series 8,as amended, the Regional Director has conducted an investigation of the objectionsand makes this his report thereon.Investigation reveals:The polling place was located in an enclosed room on the second floor of theEmployer'smain building immediately adjacent to a flight of stairs about 20 feetlong.The stairs lead up to the second floor from a vestibule, at the end of whichis located the timeclock and the employees' entrance.A doorway opening fromthis vestibule leads to a storage area approximately 25 feet in width and thenceto the employees' cafeteria area approximately 40 feet from the vestibule.Mostof the employees gathered in the cafeteria area prior to ascending the stairs to thepolling place.The union and employer observers and the Board agent were locatedat a 'table in the center of the room.The polling area itself was in a corner ofthe room and was curtained and fully enclosed.The employeeson thestairs couldnot be seen from either the polling area or the room constituting the polling pliice.The doors leading to the other offices on the second floor were all sealed.Thevoting took place from 7:45 a.m. to 8:15 a.m. and from 3:45 p.m. to 4:15 p.m.Additionally, at the request of the Board agent the Employer stationed Wylie Betts,a nonsupervisory employee, at the foot of the stairs leading upward to the pollingplace.Bettswas instructed by the Board agent to direct the employees to thepolling place, saying to them, "It is now time to vote.Go upstairs and to theright if you want to vote."Betts did not wear an observer's, badge.On at leastthree instances during the course of the voting, the Board agent stepped out ofthe door to the polling place and checked to see that Betts was properly performinghis function.It is not alleged in the objections that either Perry or Capobianco' threatened,intimidated, or coerced any employee.Rather, it is urged that Perry's presence"could not help but have a confusing emotional effect over those . .. employeeswho voted during his presence,"and Capobianco"was actively campaigning foitheUnion."Perry was discharged by the Employer on December 10, 1963, for "poor at-titude and insubordination." 1Capobianco was employed on May 13, 1963, andon September 10, 1963, notified the Employer that he was returning to schooland voluntarily terminated his employment.Capobianco's name was not onthe eligibility list nor did he attempt to vote in the election.The events allegedin support of the objections all occurred during the afternoon voting hours.WylieR. Betts, the employee stationed at the foot of the stairs to direct traffic, states thatPerry came in the employees' entrance alone about 4 p.m.He approached Bettsand after a general, conversation stated that he had come to see some of the em-ployees and thereafter walked into the cafeteriaarea.A few minutes laterPerry returned with a group of employees and approached the stairway. Bettsasked if he was eligible to vote.Perry replied, "I'm going upstairs to see if myname is on the list."Betts then instructed Perry "to check upstairs and see."Afew minutes later Perry came downstairs with a group of employees who ' hadvoted, stood in the hallway away from the stairs for the few minutes remaininguntil the polls closed, and then left the premises alone.Betts states that Capobianco came in through,the employees' door at about 4 p.m.alone.He recognized Capobianco and asked him what type of work he was doingnow since he had left the company. ' Capobianco replied, "I'm on vacation fromschool, and I've come to see some of the fellows."He then indicated to Bettsthat it was his intention to go-into the cafeteria to see some of his former co-workers, whereupon Betts stated to him, "Go ahead in and get out of this area.Betts states that he saw Capobianco in the cafeteria talking to some of the employeesand that he left shortly after the voting was over.About 4.10 p.m. Robert Morin, the Employer's general foreman, observed Perryin the cafeteria talking to an employee and asked Perry what he was doing there.Itwas then that Perry, so alleged in the objection, replied, "I'm here to put mytwo cents in."Morin replied, "Put your two cents in somewhere else," whereuponPerry left the premises.Harry Clark, the plant engineer, had observed Capobiancoentering the plant at 3 p.m. with a production and maintenance employee.There-after,Ronald O. Knox, the Employer's plant manager, asserts that he was not ableHe voted an unchallenged ballot.The payroll period for eligibility described in the stipulation for certification upon consentelection, executed by the Employer on December 13, 1963, was for the period endingNovember 17, 1963. TUREX473to locate Capobianco for a 45-minute period until Capobianco appeared at thevestibule at the foot of the stairs as described above by the employee Wylie Betts.Plant Manager Knox does state,however,that on or about December 20, 1963 (3days before the election),Capobianco was seen in the plant and was approachedby General Foreman Morin and instructed that since he was no longer an employee,he should get permission from the receptionist to enter the plant.Knox statesthat on that date Capobianco claimed he was seeking work with the Employer whilebetween semesters at college.Knox' did not indicate that he had any reason todoubt Capobianco's explanation.The Petitioner denies knowledgeor responsibility for the conduct of Perry andCapobianco.George Butsika,staff representative in charge of the instant organiz-ing drive,states that he did not meet the two individuals until December 31, 1963,over a week after the election.Even assuming otherwise,evidence is lacking thatthey acted as "agents"of the Petitioner,'nor can it be said,as the Employer alleges,that these employees were"unauthorized outsiders"since Perry had apparentlybeen considered,albeit erroneously,2eligible to vote by the Employer,and Capobiancohad been on the premises seeking work 3 days previous to the election. In anyevent, -even if considered"unauthorized outsiders"it is clear that the conduct ofthese two individuals was not of a character to create a general atmosphere of fearof reprisal or to have generated such confusion as to render a free expression ofchoice of representatives impossible.3Moreover,in both instances the Employerhad ample notification of their presence.It is significant that employee Wylie Bettsstates that when the plant manager had asked him prior to the morning voting ses-sion-to direct the flow of voters Knox had explained it was "to stand guard at thefoot of the stairs during the balloting."Accordingly,the Regional Director con-cludes that no merit attaches to the objections..It is the recommendation of theRegional Director that the.objections be dismissed in their entirety.ATTACHMENT A'OBJECTION TO CONDUCT AFFECTING ELECTIONAn election was held pursuant to Section 102 62(b) of the Board's Rules andRegulations.This is a request that the election be set aside.During the entire period of the afternoon voting,when two-thirds of the com-pany's employees were scheduled to vote,an unauthorized outsider was electioneeringin,favor of the union in close proximity to the polling place.Thisoutsider was oneRichard E.Perry,who had been discharged for insubordination two weeks beforethe election.Mr. Perry was observed at the foot of the stairs leading to the pollingplace five minutes before the polls opened.He was still in the plant talking withemployees when the polls closed.In answer to a question,put to him by the generalforeman,Perry stated that he was "putting in my two cents worth."Mr. Perry may or may not have been in the area at the request of the union.This would not seem to be important.The important point is that such conduct by aformer employee,disturbed over the loss of his livelihood, could not help but havea confusing emotional effect over those two-thirds of the employees who votedduring his presence.Thus the result of Mr.Perry's last minute activity interferedwith the employees' untrammeled choice of representation guaranteedby the Actwhich the Board so diligently guards.During the investigation of this matter the presence of another outsider duringthe afternoon voting period should be seriously questioned.The outsider was oneNicholasCapobianco, a former employee. who had returned to school.Thecompany has reason to suspect that Mr. Capobianco,who was first seen at theplant forty-five minutes before the polls opened,was actively camnaigning for theunion.(This was not the first unauthorized visit to the plant by Mr. Capobianco;he had been discovered in the plant on another occasion prior to election and hadbeen requested to leave.)The company believes that the investigation of Mr.Capobianco's last minute activity will uncover additional good cause for setting thiselection aside.In summary let me state that the foregoing activitiy is absolutely contrary to theposition that the Board has been taking.As you know the Board has indicatedthat it is going to scrutinize last minute activity very closely and further itis a stand-ing principle of law that elections be held under laboratory like conditions.Theforegoing activity was in direct violation of these concepts and denied our employeesa free choice.2 SeeRa-Rich Manufacturing Corporation,120 NLRB 1444.3Tampa Crown Distributors.Inc,118 NJ.T'R 1420, 1421